                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Clarence V. Knight
                                                             Civil Action No. 18-cv-02884-AJB-BGS

                                                Plaintiff,
                                         V.
Ralph Diaz Secretary of the California                        JUDGMENT IN A CIVIL CASE
Department of Corrections and
Rehabilitation
                                              Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Respondent's Motion to Dismiss is hereby Granted. Petitioner's Petition for Habeas Corpus is
Dismissed. The Court Declines to issue a Certificate of Appealability.




Date:          3/30/20                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ S. Tweedle
                                                                                   S. Tweedle, Deputy
